Citation Nr: 0313817	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with degenerative disc disease, 
currently evaluated as 40 percent disabling, on appeal from 
the initial grant of service connection.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left fibula, currently evaluated as 10 
percent disabling, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision of the 
Regional Office (RO) that granted entitlement to service 
connection for traumatic arthritis of the lumbar spine with 
degenerative disc disease of L5-S1, for which a 10 percent 
evaluation was assigned; and granted entitlement to service 
connection for residuals of a fractured left fibula, for 
which a noncompensable evaluation was assigned.  For both 
disabilities, an effective date of October 11, 1994 was 
assigned.  

Subsequently, increased evaluations were assigned for both 
disabilities, effective from October 11, 1994.  As will be 
explained further herein, for a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The service-connected disability of the lumbosacral spine 
is manifested by degenerative disc disease at L5-S1 with 
sciatica, complaints of constant pain in the low back and 
sciatica down the legs, and objective findings of 
characteristic pain on motion and muscle spasm with little 
intermittent relief, which is productive of pronounced 
disability.

2.  The residuals of a fractured left fibula, to the extent 
currently shown, are manifested by either none or no more 
than slight limitation of motion of the left ankle without 
pain or evidence of swelling.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 60 percent, 
and not higher, for traumatic arthritis of the lumbar spine 
with degenerative disc disease, have been met effective from 
October 11, 1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect both before and 
after September 23, 2002).

2.  The schedular criteria for a rating in excess of 10 
percent rating for residuals of a fracture of the left fibula 
have not been met at any time since October 11, 1994.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5262, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in a February 1995 
rating decision, October 1995 statement of the case (SOC), 
and an October 2002 supplemental statement of the case (SSOC) 
of the applicable law and reasons for the denial of his 
claims.  He has been informed, therefore, of what the 
evidence needs to show in order for increased evaluations to 
be granted.  

The Board also points out that the regulations regarding the 
evaluation of service-connected low back disabilities have 
been amended.  In the October 2002 SSOC, the regulatory 
changes were provided for the veteran and explained to him, 
and his case was evaluated under both the new and former 
regulations, as will be further explained herein.  
Accordingly, the Board finds that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

In correspondence from the RO dated in November 2001 and the 
October 2002 SSOC, the veteran was advised of the provisions 
of the VCAA.  He was also advised therein of what the 
evidence needs to show in order for increased evaluations to 
be granted, evidence which was already of record, and of what 
information or evidence was still needed.  He was also 
informed that VA would assist him by requesting records in 
the custody of military authorities or Federal agencies.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims, and of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, all evidence has been 
obtained.  There is no indication of any additional relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a comprehensive VA 
examination in January 2002.  Additional examination and 
opinions are not warranted in this case.  

Factual Background

In a February 1995 rating action, the RO granted entitlement 
to service connection for traumatic arthritis of the lumbar 
spine with degenerative disc disease, L5-S1 for which a 10 
percent evaluation was assigned.  Service connection was also 
granted for residuals of a fractured left fibula, for which a 
noncompensable evaluation was assigned.  An effective date of 
October 11, 1994, the date of the initial claim, was assigned 
for both conditions.  The grant was based on evidence 
including service medical records and a January 1995 VA 
examination.  

The service medical records showed that the veteran 
experienced low back symptoms during service including pain, 
tenderness, muscle spasms and X-ray evidence of narrowing of 
L5-S1 disc space and that the veteran fractured his left 
fibula in September 1968.  

A January 1995 VA examination revealed that range of motion 
testing of the lumbar spine showed 75 degrees of forward 
flexion, backward extension of 15 degrees, right 
lateroflexion of 30 degrees, left lateroflexion of 25, left 
rotation of 30 degrees and right rotation of 25 degrees.  
There were no fixed deformities or postural abnormalities.  
Minimal pain on motion and mild paravertebral muscle spasm 
were shown.  X-ray films revealed extensive degenerative 
changes of the lumbar spine.  A diagnosis of status post 
acute lumbar spine sprain with extensive degenerative 
osteoarthritis, severe degenerative disc disease at L5-S1 and 
sciatic radiculopathy involving both lower extremities was 
made.  The veteran complained of daily low back pain with 
radiation, more with activity.

An examination of the left tibia also conducted by VA in 
January 1995 revealed mild tenderness on palpation.  
Stiffness in the left ankle was also noted with no limitation 
of motion, no swelling, and minimal pain.  Diagnoses 
including myositis and myalgias involving the left tibia and 
tendonitis of the left ankle, without evidence of 
degenerative arthritis.  X-ray films of the left foot, left 
femur, and, left tibia and fibula were normal.  The veteran 
stated that he daily had pain in the left tibia, radiating to 
the left ankle, worse with activity and in cold and damp 
weather.  

In December 1995, the veteran submitted additional evidence 
including a June 1994 computed tomography (CT) scan report 
reflecting that degenerative disc disease at L5-S1 was shown.  
Also presented were VA outpatient records dated in 1994 and 
1995 showing that the veteran complained of left ankle and 
low back pain and that an impression of degenerative joint 
disease of the lumbar spine was made.  

A VA examination of the joints was conducted in March 1996.  
The veteran's complaints were consistent.  The evaluation 
revealed no swelling or subluxation of the left fibula.  
There was slight pain on motion with no restriction of 
motion.  X-ray films of the left tibia and fibula were 
negative.  A diagnosis of myositis and myalgias of the left 
fibula was made.  

A VA examination of the spine was also conducted in March 
1996.  The veteran's complaints were consistent.  Evaluation 
revealed no postural abnormalities or fixed deformities, but 
mild paravertebral muscle spasms of the lumbar spine were 
noted.  Range of motion testing showed 80 degrees of forward 
flexion, backward extension of 10 degrees, right 
lateroflexion of 25 degrees, left lateroflexion of 20, left 
rotation of 15 degrees, and right rotation of 20 degrees.  
Definite pain on motion was noted.  Neurological evaluation 
revealed that deep tendon reflexes, as well as pinprick and 
vibratory sensations were depressed in the right lower 
extremity.  Straight leg raise in the right lower extremity 
was limited to 20 degrees.  X-ray films of the lumbar spine 
showed degenerative disc disease at L5-S1 with vacuum 
phenomenon.  A diagnosis of traumatic degenerative disc 
disease at L5-S1 with vacuum phenomenon, limitation of motion 
of the lumbar spine, and sciatic radiculopathy involving the 
right lower extremity was made.  

The record also includes a January 1997 private medical 
statement indicating that the veteran was being treated for 
chronic back pain and that a computed axial tomography (CAT) 
scan done in November 1996 showed disc bulging at L4-5 and 
L5-S1.  An April 1997 statement from the same doctor 
indicated that the veteran had right sided L4-5 herniated 
nucleus pulposus with some osteophytes.  Degenerative changes 
and arthritis were also noted.  The doctor had given the 
veteran a note so that he did not have to do real heavy work.

An October 1997 statement from the veteran's employer 
indicated that the veteran had been employed at a casino 
since July 1995, but experienced back strain in January 1997, 
following which he was placed on "light duty" status until 
October 1997, when he was taken off work.  

The veteran presented testimony at a hearing held at the RO 
in October 1997.  He testified that his back problems were 
manifested by soreness and leg weakness and were causing 
sleeplessness.  He was taking medication for pain.  The 
veteran also described left ankle symptoms including pain and 
limping.  He said that his job included doing maintenance and 
repairs, and that he missed work because of his back.  Last 
year, he said that on three occasions he had to take 3 or 4 
days off to rest.   

In an October 1997 rating action, the RO granted an increased 
evaluation of 40 percent for the veteran's disability of the 
lumbar spine, effective from October 11, 1994.  The RO also 
awarded an evaluation of 10 percent for the veteran's 
disability of the left fibula, effective from October 11, 
1994.  

A November 1997 medical statement indicated that magnetic 
resonance imaging (MRI) had shown significant degenerative 
disc disease of the lumbar spine.  It was noted that the 
veteran worked as a maintenance man and was experiencing 
significant difficulty in his job due to back problems; 
having recurrent low back problems even when on light duty.  

In March 1998, the veteran stated that he had been demoted to 
housekeeper at his place of employment, doing only four hour 
shifts because of his disability.

A VA examination of the spine was conducted in April 1998.  
The veteran complained of symptoms of back pain and stiffness 
and reported that he was limited at work and could not do any 
lifting, bending, or squatting and was unable to sit for 
prolonged periods.  He said he was still employed as a 
maintenance technician, but could not work for more than 4 
hours a day.  Range of motion testing showed 30 degrees of 
forward flexion, backward extension of 10 degrees, and right 
and left lateral bending limited to 30 degrees.  The veteran 
was unable to cooperate well due to pain.  There was no 
muscle atrophy or sensory deficit.  Patellar reflexes were 3+ 
bilaterally and Achilles reflexes were 2+ bilaterally.  X-ray 
films showed degenerative disc narrowing at L5-S1, 
degenerative disc disease at L4-S1, and spondylosis 
deformans.  Diagnoses of moderate degenerative disc disease 
of the thoracic and lumbar spine without nerve root 
impingement or radiculopathy; degenerative arthritis of the 
lumbosacral spine with ostephyte formation at L4-5 and L5-S1 
and chronic thoracic and lumbosacral strain.  The examiner 
noted that the veteran reported having 3-4 flare-ups of low 
back symptoms yearly, lasting 2-5 weeks each.  It was also 
noted that the veteran had missed 9 weeks of work due to low 
back problems.  His symptoms were precipitated by activity 
and relieved by medication and physical therapy.

Evidence on file reflects that the veteran was discharged 
from his employment in September 1998 because he had 
accumulated an excessive number of points.

A June 2001 VA medical record reflects that the veteran 
complained of increased back pain, resulting in bed 
confinement for 48 hours due to severe pain.  The veteran 
also complained of muscle spasms at that time.  A November 6, 
2001, record indicated that the veteran was employed as a 
driver and that he complained of back pain impacting his job.  
He said that he only worked on weekends.  On November 21, he 
said that he started a new job as a security guard but had to 
resign because he was not able to use the bathroom.  

A VA general medical examination was conducted in January 
2002.  The veteran complained of a constant dull pain in his 
back radiating into his buttocks.  The pain was assessed as 6 
to 8 on a scale of 10.  He stated that low back pain was 
exacerbated by twisting movements, bending, lifting, 
prolonged standing, sitting,  and walking.  He stated that he 
was awakened by pain most nights, and noted that pain was 
partially alleviated by daily medication.  He indicated that 
he had a lumbar support brace, but did not use it due to 
pain.  The veteran reported that his back condition affected 
his daily activities and he was forced to quit work and was 
permanently disabled as of 1998.  

On examination, the veteran also complained of persistent and 
worsening pain in the distal left fibula, described as 
constant and dull with radiation to the left foot.  The pain 
was assessed as 5 on a scale of 10.  He stated that cold 
weather, prolonged standing, walking, and stairways 
exacerbated the pain.  It was noted that he walked with a 
cane and he reported that that the condition affected his 
daily activities, since there was pain with ambulation.  

Physical examination of the lumbar spine revealed 30 degrees 
of forward flexion, backward extension of 10 degrees, and 
right and left lateral flexion of 10 degrees, right rotation 
of 10 degrees and left rotation of 15 degrees, with pain 
visibly manifested on motion.  The examiner opined that 
during acute flare-ups of pain, there was probably 10 percent 
less range of motion.  Bilateral paravertebral muscle spasms 
were noted.  There was tenderness to palpation of the lumbar 
spine.  There were no postural abnormalities, no fixed 
deformity of the lumbar spine and no atrophy of the 
musculature of the back.  There were no neurological 
abnormalities.  Sensation was intact to light touch, pinprick 
and vibration on the bilateral lower extremities.  Motor 
testing was 5/5.  Deep tendon reflexes were 2+.  It was noted 
that the veteran walked with an antalgic gait in a slightly 
flexed forward position.  Results of an MRI showed 
degenerative disc disease producing mild canal stenosis at 
L4-5.  A diagnosis of chronic lumbosacral strain with 
degenerative disc disease and limited range of motion was 
made.  The examiner reiterated that there were no persistent 
neurological symptoms related to the veteran's back 
disability.  

An examination of the left fibula revealed tenderness to 
palpation.  There was no malunion or nonunion.  There was no 
painful motion, weakness, redness or heat noted.  There were 
no constitutional signs of bone disease.  Examination of the 
left ankle revealed no evidence of edema, effusion, 
instability, weakness, redness, heat, or abnormal movement of 
the left ankle.  There was no deformity of the ankle.  There 
was no tenderness to palpation of the left ankle.  Range of 
motion testing revealed dorsiflexion of 20 degrees and 
plantar flexion of 45 degrees, without evidence of pain on 
motion.  Ankle reflexes were intact.  There was no gait or 
weightbearing abnormality.  X-ray films revealed only slight 
deformity of the fibula, which could be the result of a minor 
old injury.  A diagnosis of residuals of a left fibula 
fracture was made.  

VA treatment records dated in May 2002 reveal that the 
veteran was not working.  However, in September 2002 he 
reported that he was doing security work, but that he was 
hindered by back pain.  He said that he must lay down to 
relieve the back pain.  He later said that he could work that 
type of job, but since he was service connected at 50 
percent, he decided not to work anymore.  He said his pain 
was okay with medication.    

Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

With respect to the traumatic arthritis of the lumbar spine 
with degenerative disc disease, the hyphenated diagnostic 
code in this case indicates that arthritis due to trauma 
under diagnostic code 5010 is the service-connected disorder, 
and it is rated as if intervertebral disc syndrome under 
diagnostic code 5293 were the residual condition.  A rating 
in excess of 40 percent is not available under Diagnostic 
Code 5010.  

During the course of this appeal, the rating criteria for 
Diagnostic Code 5293 were changed effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims held that "where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  In this case, the Board will 
consider both provisions in effect during the course of the 
veteran's appeal.

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  A zero percent rating will be 
assigned where postoperative, cured.  Diagnostic Code 5293 
(as in effect prior to September 23, 2002).

Under Diagnostic Code 5293, as in effect from September 23, 
2002, forward, intervertebral disc syndrome (preoperatively 
or postoperatively) will be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Secondary 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
may be assigned with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assignable with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation may be assigned.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293.

With respect to residuals of a fracture of the left fibula, 
impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  A 40 percent rating is warranted for nonunion, 
with loose motion, requiring brace.  A 30 percent rating is 
warranted for malunion with marked knee or ankle disability.  
A 20 percent rating is warranted for malunion with moderate 
knee or ankle disability, and a 10 percent rating is 
warranted for malunion with slight knee or ankle disability.  

Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment with moderate limitation of ankle motion, and a 20 
percent evaluation for marked limitation of motion.  Plates I 
and II provide a standardized description of joint motion 
measurement that for the ankle, is dorsiflexion 0 to 20 
degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  Since the veteran has demonstrated no 
ankylosis of the ankle, Diagnostic Code 5270 is not 
applicable.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2002).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2002).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

Analysis

Low Back

The veteran asserts that the symptoms of his service-
connected low back disability are of sufficient severity as 
to warrant a higher rating. As noted above, the criteria for 
evaluating the veteran's service-connected low back 
disability have been revised during the course of his appeal.  
In order to assign a higher rating under the provisions of 
Diagnostic Code 5293 that were in effect prior to September 
23, 2002, the record must demonstrate that the veteran's 
intervertebral disc syndrome resulted in pronounced 
impairment.  Under the criteria in effect from September 23, 
2002, a 60 percent evaluation may be assigned for 
incapacitating episodes of at least six weeks during the 
preceding twelve months.

The medical evidence of record indicates that the veteran's 
disability is appropriately rated under the criteria for 
intervertebral disc syndrome, as he has been found to have 
degenerative disc disease at L5-S1 with manifestations 
similar to those described in Diagnostic Code 5293.  
Moreover, after careful consideration of the record, the 
Board finds that, applying the benefit of the doubt rule, the 
medical evidence establishes that a 60 percent evaluation is 
warranted under Diagnostic Code 5293, effective from October 
11, 1994, the date of the initial grant of service 
connection.  38 C.F.R. §§ 4.3, 4.20, 4.71a, Diagnostic Code 
5293.

In this regard, the Board readily concedes that the veteran's 
low back disability is productive of severe impairment.  VA 
examinations since 1995 have consistently demonstrated that 
there is significant limitation of motion of the lumbar 
spine.  The evidence also shows that the veteran has 
complaints of constant pain in his low back that radiates 
down his legs.  He has also reported occasional muscle spasm.  
The veteran's complaints are supported by medical findings 
dating to as early as a 1995 VA examination report, at which 
time the examiner noted symptoms of muscle spasms and sciatic 
radiculopathy involving both lower extremities.  While some 
examination reports, such as the January 2002 VA examination, 
noted that neurological evaluation was normal, or that there 
was no evidence of lumbar radiculopathy, other examinations 
and medical records have documented objective findings of 
radicular pain and spasms, including a diagnosis of low back 
pain with sciatica.  Further, numerous examinations have 
documented pain on motion and limitation of range of motion.

Specifically, beginning with the 1995 VA examination, 
impairment of all ranges of motion of the back was shown and 
a diagnosis of status post acute lumbar spine sprain with 
extensive degenerative osteoarthritis, severe degenerative 
disc disease at L5-S1 and sciatic radiculopathy involving 
both lower extremities was made.  When examined by VA in 
1996, greater limitation of motion was shown and definite 
pain on motion was noted.  A diagnosis of traumatic 
degenerative disc disease at L5-S1 with vacuum phenomenon, 
limitation of motion of the lumbar spine and sciatic 
radiculopathy involving the right lower extremity.  When 
examined in 1998, range of motion was of the lumbar spine was 
shown to be significantly impaired.  At that time, the 
examiner noted that the veteran reported having 3-4 flare-ups 
of low back symptoms yearly, lasting 2-5 weeks each.  It was 
also noted that the veteran had missed 9 weeks of work due to 
low back problems.  When evaluated in 2002, severe limitation 
of motion was again shown, which was accompanied by visible 
manifestations of pain.  Symptoms of bilateral paravertebral 
muscle spasms were also documented at that time.

The Board attaches great probative weight to the above 
findings because they are consistent with and supported by 
various laboratory studies documenting significant changes of 
the lumbosacral spine.  As early as 1995, X-ray films 
revealed extensive degenerative changes of the lumbar spine.  
X-ray films taken in 1998 showed degenerative disc narrowing 
at L5-S1, degenerative disc disease at L4-S1 and spondylosis 
deformans.  Results of a 2002 MRI showed degenerative disc 
disease producing mild canal stenosis at L4-5.  

Thus, the medical evidence of record demonstrates that the 
veteran's lumbar spine disability causes characteristic pain 
on motion with symptoms compatible with sciatic neuropathy, 
which has been shown at least since January 1995.  The Board 
notes that since 1998, the evidence reflects that the veteran 
has been unable to work steadily as a result of his back 
condition.  In light of the above, the Board finds that the 
evidence sufficiently establishes that effective from October 
11, 1994, a 60 percent evaluation is warranted for the 
veteran's low back disability under Diagnostic Code 5293 
based on the criteria for pronounced intervertebral disc 
syndrome in effect prior to September 23, 2002.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

The maximum schedular award assignable under Diagnostic Codes 
5292 and 5295 is 40 percent.  The veteran has already been 
found to be entitled to a 60 percent disability rating.  
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Codes 5292 and 5295.  Furthermore, Diagnostic 
Codes 5292 and 5295 each contemplate similar symptoms such as 
limitation of motion, and therefore do not provide a basis 
for assigning separate ratings under either, as Diagnostic 
Code 5293 has been found to involve loss of motion as well. 
VAOPGCPREC 36-97.  Evaluating them separately would thus 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2002).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
lumbar spine under Diagnostic Code 5293, which is the maximum 
allowable rating under the Rating Schedule for impairment of 
the spine.  Accordingly, the aforementioned provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  
See Johnston, 10 Vet. App. at 85.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994).  After 
reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his degenerative disc disease.  Examinations have not 
identified any separate neurological findings or disability 
not already contemplated under Diagnostic Code 5293, and in 
fact some reports indicated that the veteran had only slight 
or no neurological symptoms at all.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.

Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra, ankylosis 
of the spine, or scarring as part and parcel of his service-
connected disability.  X-ray and other laboratory studies 
have never been interpreted as revealing such impairments, 
and service connection has not otherwise been granted in this 
regard.  Nor have any scars been identified as being related 
to the service connected disability, as there has been no 
documentation of surgery.  Therefore, DCs 5285 through 5289, 
and 7803 through 7805 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 
5286, 5289, 7803, 7804, 7805; Esteban, supra.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the probative evidence establishes that 
a 60 percent rating, and not higher, is warranted for 
traumatic arthritis of the lumbar spine with degenerative 
disc disease, effective from October 11, 1994.  

Left Ankle

In reviewing the medical evidence, particularly the veteran's 
most recent VA examination dated in 2002, the Board notes 
there is no evidence of left ankle arthritis.  In fact no 
examinations or record dated from 1995 forward have 
identified any arthritis of the left ankle, tibia, or fibula.

Moreover from 1995 forward, medical records and examinations 
have consistently documented full range of motion of the left 
ankle either with minimal pain or without indications of 
pain.  When the left ankle was examined in 1995, there was no 
limitation of motion, no swelling and only minimal pain.  A 
1996 VA examination report stated that there was no swelling 
or subluxation of the left fibula and noted slight pain on 
motion with no restriction of motion.  During the most recent 
VA examination of 2002, examination of the left fibula 
revealed no painful motion, weakness, redness or heat noted.  
There were no constitutional signs of bone disease.  
Examination of the left ankle revealed no evidence of edema, 
effusion, instability, weakness, redness, heat or abnormal 
movement of the left ankle.  Range of motion testing revealed 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees, 
without evidence of pain on motion.  Essentially, the only 
symptom noted at that time was tenderness to palpation.  
There was no gait or weightbearing abnormality.

Given the lack of current abnormal findings or evidence of 
essentially any limitation of motion, the Board finds the 
veteran does not warrant a higher evaluation under either 
diagnostic code 5262 or 5271.

The Board has also evaluated this case in view of the 
extensive discussion of 38 C.F.R. §§ 4.40 and 4.45 in the 
DeLuca decision, with full awareness that the impact of pain 
must be factored into an overall disability rating.  The 
principal requirement of DeLuca and the regulations is that 
we consider flare-ups, weakness, pain on movement, etc., and 
not simply rate on limitation of motion objectively 
demonstrated on VA examination.  However, as indicated, 
examination reports dated from 1995 forward have consistently 
shown that motion of the tibia, fibula, and ankle is either 
not accompanied by pain, or by at most only minimal pain.  
Moreover, those examinations reports have consistently 
documented the absence of symptoms such as redness, swelling, 
weakness or instability.  In sum, the evidence does not 
reflect that pain and functional impairment attributable to 
residuals of a fractured left fibula are shown to any 
significant degree, so as to warrant an increased evaluation 
based on those factors.

Thus, with respect to the veteran's service-connected 
residuals of a fractured left fibula, the Board notes that 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  See 38 C.F.R. § 4.7.  In view of 
the medical evidence, the preponderance of the evidence is 
against a rating in excess of 10 percent for this disability, 
at any time since the effective date of the original grant of 
service connection on October 1, 1994.  38 C.F.R. § 4.71a, 
DCs 5262, 5271.  Accordingly, the claim is denied.

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected disorders under the appropriate 
diagnostic codes, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the veteran has required 
any recent hospitalization for his back or left lower 
extremity.  Hence, he does not have an exceptional disability 
as manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his back and 
left lower extremity disorders.  Although he has used much 
leave and lost some jobs, he stated that he left his last job 
as a security guard because he was receiving service-
connected disability benefits.  Thus, the Board finds that 
the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claims for 
consideration of an extraschedular rating for low back and 
left fibula disorders.  The disabilities are appropriately 
rated under the schedular criteria.


ORDER

Entitlement to a 60 percent rating, and not higher, for 
traumatic arthritis of the lumbar spine, with degenerative 
disc disease is granted effective from October 11 1994, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left fibula since October 11, 1994, 
is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

